Citation Nr: 1804232	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an overpayment of $1,910.99 was properly established due to VA's failure to withhold for attorney fees based on an April 2016 dependency award action, and whether the Veteran is entitled to waiver of recovery of overpayment.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and BW


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was most previously before the Board in March 2015.

In July 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the RO notified the Veteran that an overpayment might be created in a July 2016 letter.  In a November 2016 letter, the RO notified the Veteran that an overpayment had been created.  Also that month, the Debt Management Center sent the Veteran a formal letter indicating the amount of the debt to be recouped.  That month, the Veteran's attorney requested a waiver on behalf of the Veteran.  Although the Veteran requested a waiver of this overpayment, only the validity of the debt has been adjudicated.  The Veteran's submissions clearly indicate he desires a waiver and this issue must be adjudicated.  The request was timely, and the waiver request should be considered on its merits prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps to adjudicate the Veteran's request for a waiver of overpayment.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




